DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/145/2021 has been entered.
Response to Applicant’s Amendments/Arguments
Applicant’s amendments overcome the claim objections of claim 36. Therefore, the claim objections of claim 36 are withdrawn.
Applicant’s amendments overcome the previous 102/103 rejection as being unpatentable over Doggett. However, upon further search and consideration, the independent claims are rejected under 103 as being unpatentable over Doggett in view of Friberg (both previously cited).
Regarding Applicant’s arguments that Doggett doesn’t teach an optical window, note that Doggett teaches an optical window, according to the ordinary meaning of the word, which is an opening for the transmission of light. Since the window in the annotated figures is an opening for the transmission of light it reads on the claimed optical window. However, the examiner also notes the optical window, 514, of newly cited reference Killich (see below for details).
Regarding Applicant’s that “directing device” denotes sufficient structure. However, “directing” corresponds to part of the function, while “device” has no specific structural meaning.
Examiner’s Comments
The Applicant can overcome the current rejection of claim 1 by specifying that the entirety of the protrusion is within in the cavity of the laser module (assuming that this is supported by the originally filed specification). However, if the Applicant makes this amendment, the examiner would still need further search and consideration to determine patentability.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: directing device in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-21, and 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amended claim 1 and new claim 37 describe the “optical interface” as being a part of the sample chamber (e.g. see paragraph 5 of the body of claim 1). Additionally, the claim requires the sample chamber (which includes the optical interface) to be in a sample chamber housing (for example, see paragraph 1 of claim 1). However, the section of the specification that Applicant points to for support in paragraph doesn’t appear to be in a sample chamber housing (for example, see interface 117 in paragraph 107). Furthermore, the examiner could not find any support in the originally filed specification for “wherein the sample chamber is provided in a sample chamber housing; … wherein the 
Claims 1-4, 6, 8-21, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claims require that the sample chamber be in a sample chamber housing (first paragraph of body of independent claims 1 and 37). However, the sample chamber comprises an optical window, which is on an outer surface of the sample chamber housing (paragraph 5 of the body of independent claims 1 and 37). It’s unclear how the optical window can be simultaneously in the housing and on the outer surface of the housing. This lack of clarity causes the scope of the claim to be indefinite. For the sake of examination, the claim will be interpreted as requiring only part of the sample chamber to be in the sample chamber housing, and the optical window is not required to be in the sample chamber housing.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 37 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Killich (US 20140291526 A1).
Regarding claim 37, Killich teaches a laser detection system comprising:
a sample chamber (507) comprising an enclosed volume for receiving and containing a volume of sample gas, wherein the sample chamber is provided in a sample chamber housing; 
one or more lasers modules (501), wherein each laser module comprises: a laser housed in a laser housing comprising an output aperture, wherein the laser is configured to produce a respective laser beam for excitation of one or more different materials in the sample gas and to output the laser beam via the output aperture and wherein the one or more laser modules are outside the sample chamber; 
a detector apparatus (501) for detecting light output from the sample chamber; 
wherein the sample chamber comprises a first optical interface having at least one optical window (514), wherein the at least one optical window is provided on an outer surface of the sample chamber housing and wherein the at least one optical window is at least partially transparent to the laser beams output from the one or more lasers modules; and 
a coupling mechanism between the sample chamber and the one or more laser modules, wherein the coupling mechanism is configured to position each laser module of the one or more laser modules in a close-coupling arrangement relative to the at least one optical window of the sample chamber housing such that, in use, the laser beams are unmodified by passage between the output aperture of the laser housing of the laser module and the at least one optical window of the sample chamber housing, wherein the coupling mechanism comprises a coupling member comprising a protrusion  and a corresponding cavity configured to receive the protrusion thereby to position and hold 

    PNG
    media_image1.png
    1329
    956
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 37 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doggett (US 5500768 A).
Regarding claim 37, Doggett teaches a laser detection system comprising:

one or more lasers modules (207 and what’s enclosed by the combination of 207 and 208; figures 4D and 7; annotated figures 4D and 7), wherein each laser module comprises: 
a laser (201) housed in a laser housing (figures and column 4, lines 35-50) comprising an output aperture (208; column 6, lines 40-45), wherein the laser is configured to produce a respective laser beam for excitation of one or more different materials in the sample gas and to output the laser beam via the output aperture and wherein the one or more laser modules are outside the sample chamber (figures 4D and 7); 
a detector (103) apparatus for detecting light output from the sample chamber (column 9, lines 1-15 and column 10, lines 10-25);
wherein the sample chamber comprises a first optical interface having at least one optical window (window in annotated figures; as noted in 112b rejection above, the window is not interpreted as being required to be in the housing), wherein the at least one optical window is provided on an outer surface of the sample chamber housing (figure 7) and wherein the at least one optical window is at least partially transparent to the laser beams output from the one or more lasers modules; and 
a coupling mechanism (210 and 405) between the sample chamber (sample cell)  and the one or more laser modules (laser module in annotated figures), wherein the coupling mechanism is configured to position each laser module of the one or more laser modules in a close-coupling arrangement relative to the at least one optical window of the sample chamber housing such that, in use, the laser beams are unmodified by passage between the output aperture of the laser housing of the laser module and the at least one optical window of the sample chamber housing, 

 wherein the protrusion (405) forms part of the sample chamber housing (the portion of figure 7 that does not include the laser module) and the at least one optical window is provided at an end of the protrusion (figure 4), and 
wherein the protrusion is extending from one of the sample chamber housing (the portion of figure 7 that does not include the laser module) and the laser module housing, and wherein the cavity forms part of the other of the sample chamber housing and the laser module housing (figures 4D and 7).
For the reasons above, the examiner considers Doggett as teaching the above limitations. Alternatively, if one were to consider Doggett as not explicitly teaching the laser diode/lens assembly in figure 4D as being the laser diode/lens assembly (80) in figure 7, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  have the laser diode/lens assembly in figure 4D as the laser diode/lens assembly (80) in figure 7 in order to have high beam quality in a stable device (see Doggett, column 7, lines 1-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, 16, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett (US 5500768 A) in view of Friberg (US 20030218750 A1).
Regarding claim 1, Doggett teaches a laser detection system comprising:
a sample chamber (sample cell) comprising an enclosed volume for receiving and containing a volume of sample gas, wherein the sample chamber is provided in a sample chamber housing (figure 7 and column 8, line 25 and lines 55-60; the sample housing corresponds to the portion of figure 7 that does not include the laser module); 
one or more lasers modules (207 and what’s enclosed by the combination of 207 and 208; figures 4D and 7; annotated figures 4D and 7), wherein each laser module comprises: 
a laser (201) housed in a laser housing (figures and column 4, lines 35-50) comprising an output aperture (208; column 6, lines 40-45), wherein the laser is configured to produce a respective laser beam for excitation of one or more different materials in the sample gas and to output the laser beam via the output aperture and wherein the one or more laser modules are outside the sample chamber (figures 4D and 7); 

wherein the sample chamber comprises a first optical interface having at least one optical window (window in annotated figures; as noted in 112b rejection above, the window is not interpreted as being required to be in the housing), wherein the at least one optical window is provided on an outer surface of the sample chamber housing (figure 7) and wherein the at least one optical window is at least partially transparent to the laser beams output from the one or more lasers modules; and 
a coupling mechanism (210 and 405) between the sample chamber (sample cell)  and the one or more laser modules (laser module in annotated figures), wherein the coupling mechanism is configured to position each laser module of the one or more laser modules in a close-coupling arrangement relative to the at least one optical window of the sample chamber housing such that, in use, the laser beams are unmodified by passage between the output aperture of the laser housing of the laser module and the at least one optical window of the sample chamber housing, 
wherein the coupling mechanism (210 and 405) comprises a coupling member (210 and 405) comprising a protrusion (405) and a corresponding cavity (cavity on either side of 405; on the left side, the cavity is in 210; on the right side, the cavity is 81) configured to receive the protrusion thereby to position and hold the laser module in the close-coupling arrangement,7Application Serial No. 15 581,153Response After Final 
 wherein the protrusion (405) forms part of the sample chamber housing (the portion of figure 7 that does not include the laser module) and the at least one optical window is provided at an end of the protrusion (figure 4), and 
wherein the protrusion is hollow (since it contains the lenses in the hollow portion); and2Application Serial No. 15 581,153 
Response After Finala lens provided inside the hollow protrusion (figure 4; the lenses inside 405).


    PNG
    media_image2.png
    439
    1081
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    272
    539
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    629
    1024
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    670
    1329
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    623
    1513
    media_image6.png
    Greyscale

For the reasons above, the examiner considers Doggett as teaching the above limitations. Alternatively, if one were to consider Doggett as not explicitly teaching the laser diode/lens assembly in figure 4D as being the laser diode/lens assembly (80) in figure 7, It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  have the laser diode/lens assembly in figure 4D as the laser diode/lens assembly (80) in figure 7 in order to have high beam quality in a stable device (see Doggett, column 7, lines 1-10).
Doggett doesn’t explicitly teach the lenses in 405 include a collimating lens.
Friberg teaches having the lens after the light source being a collimating lens (paragraph 22).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a lens in element 405 of Doggett be a collimating lens in order to control the 
Regarding claim 2, Doggett teaches a second optical interface having at least one optical window (opening in 102) to the sample chamber that is at least partially transparent to light output from the sample chamber, wherein the detector apparatus (103) is arranged to be in a close-coupling arrangement with the second optical interface such that, in use, the laser beams are unmodified by passage from the at least one optical window of the second optical interface to the detector apparatus (figure 7).  
Regarding claim 3, Doggett teaches the close coupling arrangement is such that there is a separation of less than 10 mm or less than 5mm or less than 1mm between the output aperture of the laser housing (208) and the at least one optical window (portion between 210) of the first optical interface of the sample window (figure 4D, since there is no separation; that is, one begins where the other ends).
Regarding claim 4, Doggett teaches at least one of: the aperture (208) of the laser housing comprises at least one window (208) through which the laser beams pass in operation, and the at least one window of the laser housing (208) is in direct contact with the at least one optical window of the first optical interface of the sample window (portion between 210); the at least one optical window of the second optical interface is in direct contact with the detector apparatus (figure 7).  
Regarding claim 6, Doggett teaches the at least one optical window of the first optical interface of the sample window comprises one or more flat optical windows (portion between 210), wherein each optical window is associated with a respective at least one of the lasers (201).  
Regarding claim 8, Doggett teaches at least one directing device (93, 99) inside the sample chamber configured to direct laser beams passing through at least one optical window of the first optical interface of the sample window to an optical cell in the sample chamber, wherein the at least 
Regarding claim 9, Doggett teaches the at least one directing device (93, 99) inside the sample chamber comprises a plurality of optical components (93, 99) arranged such that, for each laser beam a respective at least one of the optical components is arranged to direct said laser beam along the common optical path.  
Regarding claim 10, Doggett teaches at least one of: the plurality of optical components (93, 99) are arranged substantially in a straight line (figure 7); at least one of the plurality of optical components (93, 99) comprises a flat or non-wedged optical component (93, 99). 
Regarding claim 16, Doggett teaches each of the one or more laser modules comprises one laser module (207 and what’s enclosed by the combination of 207 and 208; figures 4D and 7; annotated figure 4D).
Regarding claim 33, Doggett teaches the close coupling arrangement is such that at least one of: there is a separation of less than 5 mm between the output aperture (208) of the laser housing and the at least one optical window of the first optical interface (region between 210) of the sample chamber.
Regarding claim 34, Doggett teaches the close coupling arrangement is such that at least one of: there is a separation of less than 1 mm between the output aperture (208) of the laser housing and the at least one optical window of the first optical interface (region between 210) of the sample chamber.
Regarding claim 35, Doggett teaches the close coupling arrangement is such that there is a separation of less than 10mm or less than 5mm or less than 1mm between the at least one optical window of the second optical interface and the detector apparatus (figure 7).
Regarding claim 36, the above combination comprises (citations are to Doggett except for the collimating lens):, wherein the cavity (indentation created by the opening of 207 and the laser module window 208, which is recessed) is in a respective laser module (207 and what’s enclosed by the combination of 207 and 208), wherein the coupling member includes a rimmed seating (at the outer edges – i.e. the top and bottom – is the seating where the laser module sits) at an end of the protrusion (left side) that is inserted into the cavity, and wherein the at least one window of the at least one window (window in annotated figures, which is the portion between 210 and the corresponding portion of 405, through which the light travels) of the first optical interface of the sample chamber is fixed in the rimmed seating; and wherein the collimating (Friberg, paragraph 22) lens (lens in 405) receives light of a respective laser beam through the at least one optical window of the first optical interface of the sample chamber (figures 4D and 7).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Doggett and Friberg as applied to claim 10 above, and further in view of Wong (US 5444249 A).
Regarding claim 11, Doggett doesn’t explicitly teach each of the windows and/or plurality of optical components has a thickness in a range 0.1 mm to 1mm.
Wong teaches optical components, including windows, having a thickness in a range 0.1 mm to 1mm provides the benefit of obtaining high transparency and thermal isolation and therefore high sensitivity (column 4, lines 35-55).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Taylor such that the window or optical components have a thickness in a range 0.1 mm to 1mm in order to obtain high transparency and therefore high sensitivity.
Claims 12, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett and Friberg, as applied to claims 1 and 16, above, and further in view of Taylor.
Regarding claim 12, Doggett doesn’t explicitly teach a controller configured to control operation of the one or more lasers such that the laser beams are pulsed laser beams interleaved in time.
Taylor teaches a controller configured to control operation of the one or more lasers such that the laser beams are pulsed laser beams interleaved in time (suggested by “pulsed CO.sub.2 laser 22 can be operated at a pulsed frequency of…” in column 5, lines 60-65 and abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that it comprises a controller configured to control operation of the one or more lasers such that the laser beams are pulsed laser beams interleaved in time in order to efficiently employ high intensity beams.
 Regarding claims 17-19, Doggett doesn’t explicitly teach the claimed wavelength ranges. 
Taylor teaches the following: Regarding claim 17, Taylor teaches at least one of the wavelengths or ranges of wavelengths is selected from the following ranges: 4.21 to 4.24 µm; 4.56 to 4.59 µm or 4.72 to 4.76 µm; 6.09 to 6.14 µm; 7.43 to 7.47 µm; and 10.00 to 10.11 µm (column 11, lines 55-70). Regarding claim 18, Taylor teaches at least one of the wavelengths or ranges of wavelengths is selected from the following ranges: 6.11 to 6.12 µm; 7.42 to 7.44 µm; 6.14 to 6.16 µm; 7.41 to 7.43 µm; 4.23 to 4.24 µm; and 4.73 and 4.74 µm (column 11, lines 55-70). Regarding claim 19, Taylor teaches at least one of the wavelengths or ranges of wavelengths is selected from the following ranges: 2.47 to 2.48 µm; 1.74 to 1.75 µm; 2.63 to 2.64 µm, 5.518 to 5.530 µm; and 4.854 to 4.878 µm (column 11, lines 55-70).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doggett to use the claimed wavelength ranges (taught by Taylor) in order to adapt the apparatus to the measurement of specific samples that are best analyzed using these wavelengths.
Regarding claim 21, Doggett doesn’t explicitly teach the system is a continuous emission monitoring system or an H2 purity measurement system or an N2 purity measurement or a natural gas purity measurement system or an ethylene purity measurement system.  
Taylor teaches the system is a continuous emission monitoring system (column 9). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above elements of Doggett within a continuous emission monitoring system (as taught by Taylor) in order to determine possible pollutants in the sample gases. 
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Doggett and Friberg as applied to claim 1 above, and further in view of in view of Taylor (US 5,451,787).
Regarding claims 13-15, the types of materials/samples is not explicitly claimed in the apparatus claim. Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). 
For these reasons, the examiner considers the claim as being anticipated by Doggett. Alternatively, Taylor teaches the sample gas comprises at least one of ethylene, H2, N2, or natural gas (column 7, lines 5-10; it is also noted that the claim does not explicitly recite the sample gas as being a part of the claimed invention, therefore it is directed to the intended use of the claimed invention) [claim 13]; the plurality of materials comprise at least one of: CO2, CO, H2O, CH4 and NH3 (column 7, lines 5-10 and column 12, lines 15-40; it is also noted that the claim does not explicitly recite the sample gas as being a part of the claimed invention, therefore it is directed to the intended use of the claimed invention) [claim 14]; the plurality of materials comprise at least one of: H2O, MeOH, NH3, C2H2, 02, HF, claim 15]. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system of Doggett to work with the sample gases and materials taught by Taylor in order to measure a variety of gases, including those found in air, to determine the characteristics of samples including for example air quality (for example see Taylor, column 1).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doggett and Friberg as applied to claim 16 above, and further in view of Drasek (US 20030152307 A1).
Regarding claim 20, Doggett doesn’t explicitly teach at least one of the wavelengths or ranges of wavelengths is selected from the following range: 759 to 761 nm.
Drasek teaches at least one of the wavelengths or ranges of wavelengths is selected from the following range: 759 to 761 nm (figure 1; paragraphs 54 and 15). 

    PNG
    media_image7.png
    499
    717
    media_image7.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doggett such that at least one of the wavelengths or ranges of wavelengths 
Additional Prior Art
Taylor (US 5,451,787)teaches a system comprising: 
a sample chamber (140) configured to receive and contain a volume of sample gas (column 9, lines 50-65); 
one or more lasers (152; column 10, lines 5-15) within at least one laser housing (sensor enclosure), wherein each laser is configured to produce a respective laser beam for excitation of one or more different materials in the sample gas and the one or more lasers are outside the sample chamber (140); 
a detector apparatus (62, 64) for detecting light output from the sample chamber; 
a first optical interface to the sample chamber having at least one window (156) that is at least partially transparent to the laser beams from the one or more lasers, wherein the at least one laser housing is positioned in a close-coupling arrangement relative to the at least one window of the first optical interface such that, in use, the laser beams are substantially unmodified by passage between the laser housing and the at least one window (figure 4; substantially unmodified as evidenced by the fact that it doesn’t prevent measurements of the sample characteristics). 

    PNG
    media_image8.png
    511
    782
    media_image8.png
    Greyscale

Taylor teaches a controller configured to control operation of the one or more lasers such that the laser beams are pulsed laser beams interleaved in time (suggested by “pulsed CO.sub.2 laser 22 can be operated at a pulsed frequency of…” in column 5, lines 60-65) 
Doggett (US 9,316,577 B1) teaches figure 3D

    PNG
    media_image9.png
    721
    459
    media_image9.png
    Greyscale

Nakamura teaches at least one aperture of at least one light source housing comprises at least one window through which the light beams pass in operation, and the at least one window of the at least one light source housing is in close contact with the at least one window of a first optical interface; the at least one window of a second optical interface is in close contact with a detector apparatus (figure 8; paragraph 63).
Hill (US 20100230593 A1) teaches at least one window of a first optical interface comprises one or more flat or wedged optical windows (paragraphs 29 and 35; figure 1b).

    PNG
    media_image10.png
    836
    597
    media_image10.png
    Greyscale

Maksyutenko (US 2015/0241339 A1) teaches at least one directing device inside the sample chamber comprises a plurality of optical components arranged such that, for each light beam a respective at least one of the optical components is arranged to direct said light beam along the common optical path; and at least one of: the plurality of optical components are arranged substantially in a straight line; at least one of the optical components comprises a flat or non-wedged optical component (figure 1 and paragraph 59).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M-F, 3-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/              Examiner, Art Unit 2877